—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered March 2, 1994, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal *692brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record indicates that the police conduct in this case was justified in its inception and reasonably limited in scope at each step in response to the circumstances presented (see, People v De Bour, 40 NY2d 210). Consequently, the Supreme Court correctly denied suppression. Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.